STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

JOHN       ANTHONY        ROBERTS,          SR.,                                       NO.     2021    CW   0714
LISA        MOSS    ROBERTS          AND    JOHN
ROBERTS,           JR.


VERSUS


HOSPITAL           SERVICE       DISTRICT
NO.    1    OF TANGIPAHOA              PARISH
D/ B/ A     NORTH        OAKS    HEALTH
SYSTEM AND/ OR NORTH                   OAKS
MEDICAL          CENTER,        LLC,       AND

HOSPITAL           SERVICE       DISTRICT
                                                                              FEBRUARY             11,      2022
NO.    1    OF     TANGIPAHOA          O/ B/ A
NORTH       OAKS     ORTHOPAEDIC
SPECIALTY           CENTER




In    Re:           John        Roberts,           Jr.,                     for
                                                            applying                   supervisory          writs,

                    21st        Judicial           District        Court,     Parish          of   Tangipahoa,
                    No.    20160000432.



BEFORE:            McDONALD,           THERIOT,           AND   LANIER,     JJ.


           WRIT     DISMISSED.             This     writ    application           is   dismissed         pursuant
to    the     joint        motion          to    dismiss,        which    advised        that      the    parties

settled          all      claims        and        controversies                             between     them      in
                                                                          existing
this        matter             and     requested            that     this         writ       application           be
dismissed.



                                                            JMM
                                                           MRT
                                                           WIL




COURT       OF APPEAL,           FIRST      CIRCUIT




        ETY         CRE'RKF            COURT
              FOR        THE    COURT